IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-50281
                         Conference Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

KEITH RUSSELL JUDD,

                                              Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. MO-95-M-91-1
                       --------------------

                            August 27, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Keith Russell Judd appeals the district court’s April 1996

order dismissing, without prejudice, a criminal complaint against

him for causing a threatening communication to be delivered to a

post office or authorized mail depository.        We lack jurisdiction

over this appeal.     See United States v. Welborn, 849 F.2d 980,

984 n.3 (5th Cir. 1988); see also United States v. Jackson, 30
F.3d 572, 574 (5th Cir. 1994).

     APPEAL DISMISSED FOR LACK OF JURISDICTION


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.